 
 
Exhibit 10.1
 
AGREEMENT
 
 
    AGREEMENT made as of the 17th day of December, 2008, by and between:
 
    Sheila Hunter with an address at 212 Carnegie Center, #206, Princeton, NJ
08540 ("SELLER");
 
                                                                                    
and
 
    Malcolm Myers, as purchaser with an address at 7 Nicklesburg Rd. Unit
302, Monroe, NY 10950 ("PURCHASER").


R E C I T A L S:


    FIRST, SELLER is the owner of 100,000 shares of common stock of Expedite 3,
Inc., a Delaware corporation ("Expedite").
 
    SECOND, SELLER desires to sell all 100,000 of her issued and outstanding
shares in Expedite to PURCHASER in consideration of the following.
 
    NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto agree as
follows:
 
    1.0           Transfer of Shares.
           
    SELLER hereby transfers and delivers 100,000 of her issued and outstanding
shares in Expedite to PURCHASER in consideration of $30,000.  Upon receipt of
the consideration into the Anslow & Jaclin, LLP Attorney Trust Account, SELLER
will immediately forward the 100,000 Expedite shares to PURCHASER.
 
    2.0         Representations and Warranties of SELLER.  SELLER hereby
represents and warrants to PURCHASER that:
 
    2.1         Authority.   SELLER has the power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby.  This Agreement has been duly executed and
delivered by SELLER and constitutes a valid and binding instrument, enforceable
in accordance with its terms.
 
 
-1-

--------------------------------------------------------------------------------


 
 
    2.2         Resignation.  SELLER represents that she is the sole shareholder
of Expedite and that PURCHASER are purchasing all of the issued and outstanding
shares of Expedite.  SELLER hereby agrees that upon receipt of the consideration
set forth above, she is relinquishing all interest in the 100,000 shares of
stock of Expedite. In addition, upon execution of this agreement, SELLER shall
resign as the sole officer and director of Expedite.
           
    2.3         Compliance with Other Instruments.  The execution, delivery and
performance of this Agreement is in compliance with and does not conflict with
or result in a breach of or in violation of the terms, conditions or provisions
of any agreement, mortgage, lease or other instrument or indenture to which
SELLER is a party or by which SELLER is bound.
 
    2.4         Title to SELLER'S shares in Expedite.  SELLER is the sole legal
and beneficial owner of its shares in Expedite and has good and marketable title
thereto, free and clear of any liens, claims, rights and encumbrances.
 
    2.5         No Claims; Indemnity.   There are currently no claims or
lawsuits threatened or pending against Expedite or SELLER as the owner of the
Expedite shares, and SELLER is unaware of any conditions or circumstances that
would lead to or justify the filing of any claim or lawsuit.  If, after the
consummation of this transaction and the transfer of the Expedite shares from
SELLER to PURCHASER any claim or lawsuit shall be filed against Expedite or
PURCHASER (as the owner of the Expedite shares), arising out of any
circumstances whatsoever prior to transfer of the shares, SELLER shall defend,
indemnify and hold PURCHASER harmless from and against any and all such claims
or lawsuits or any awards or judgments granted thereunder.
 
    3.0         Representations and Warranties of PURCHASER. PURCHASER hereby
unconditionally represents and warrants to SELLER that:
 
 
-2-

--------------------------------------------------------------------------------


 
 
    3.1         Authority.  PURCHASER has the power and authority to execute and
deliver this Agreement, to perform her obligations hereunder and to consummate
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by PURCHASER and constitutes a valid and binding instrument,
enforceable in accordance with its terms.
 
    3.2         Compliance with Other Instruments.  The execution, delivery and
performance of this Agreement is in compliance with and does not conflict with
or result in a breach of or in violation of the terms, conditions or provisions
of any agreement, mortgage, lease or other instrument or indenture to which
PURCHASER are a party or by which PURCHASER are bound.
 
    3.3         Rule 144 Restriction. PURCHASER hereby agree that such shares
are restricted securities and further subject to Rule 144 resale requirements.
           
    4.0         Notices.  Notice shall be given by certified mail, return
receipt requested, the date of notice being deemed the date of
postmarking.  Notice, unless either party has notified the other of an
alternative address as provided hereunder, shall be sent to the address as set
forth herein.
 
    5.0         Governing Law.  This Agreement shall be interpreted and governed
in accordance with the laws of the State of New Jersey.
 
    6.0         Severability.  In the event that any term, covenant, condition,
or other provision contained herein is held to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction, the invalidity of any such
term, covenant, condition, provision or Agreement shall in no way affect any
other term, covenant, condition or provision or Agreement contained herein,
which shall remain in full force and effect.
 
 
-3-

--------------------------------------------------------------------------------


 
 
    7.0         Entire Agreement.  This Agreement contains all of the terms
agreed upon by the parties with respect to the subject matter hereof.  This
Agreement has been entered into after full investigation.
 
    8.0         Invalidity.  If any paragraph of this Agreement shall be held or
declared to be void, invalid or illegal, for any reason, by any court of
competent jurisdiction, such provision shall be ineffective but shall not in any
way invalidate or affect any other clause, Paragraph, section or part of this
Agreement.    
 
    9.0        Gender and Number.  Words importing a particular gender mean and
include the other gender and words importing a singular number mean and include
the plural number and vice versa, unless the context clearly indicated to the
contrary.
 
    10.0      Amendments.  No amendments or additions to this Agreement shall be
binding unless in writing, signed by both parties, except as herein otherwise
provided.
 
    11.        No Assignments.  Neither party may assign nor delegate any of its
rights or obligations hereunder without first obtaining the written consent of
the other party.
 
    12.        Waiver of Counsel.  PURCHASER and SELLER hereby acknowledge that
they have the right to obtain legal counsel for this transaction.  In addition,
both parties hereby acknowledge that Anslow & Jaclin, LLP represents Expedite
and no other party in this transaction.  It has drafted this agreement for
convenience purposes only.
 
 
-4-

--------------------------------------------------------------------------------


 
 
    IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto
have signed this Agreement by their duly authorized officers the day and year
first above written.
 

 
SELLER:
         
 
By:
/s/ Sheila Hunter       SHEILA HUNTER  

 
 

  PURCHASER:          
 
By:
/s/ Malcolm Myers       Malcolm MYERS   

 
 
-5-